104 U.S. 464 (____)
MURPHY
v.
UNITED STATES.
Supreme Court of United States.

Mr. James W. Denver and Mr. Luther H. Pike for the appellant.
The Solicitor-General and Mr. John S. Blair for the United States.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We are clearly of the opinion that the acceptance by the claimant, without objection, of the amount allowed by the Secretary of the Navy, in his adjustment of the account presented to him, was equivalent to a final settlement and compromise of all the items of the present claim included in that account. There is nothing in the finding of the court below to warrant a judgment in favor of the claimant upon the only item *465 included in the petition in this case which was not mentioned specifically in the account presented to the Secretary of the Navy and passed on by him in the adjustment he made.
Judgment affirmed.